     Case 1:18-cv-00766-AWI-SKO Document 55 Filed 08/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER LIPSEY, JR.,                        Case No. 1:18-cv-00766-AWI-SKO (PC)
12                        Plaintiff,                  ORDER GRANTING DEFENDANTS’
                                                      MOTION FOR EXTENSION OF TIME TO
13            v.                                      RESPOND TO COMPLAINT
14    B. SEITZ, et al.,                               (Doc. 54)
15                        Defendants.
16

17          On June 25, 2020, the undersigned issued findings and recommendations to (1) grant

18   Defendants’ motion to dismiss Defendant Diaz from this action and (2) deny their motion to

19   revoke Plaintiff’s in forma pauperis status. (Doc. 45.) The Court additionally directed Defendant

20   Seitz to file a responsive pleading within 30 days. (Id. at 4.)

21          On August 5, 2020, Defendants filed a motion for an extension of time nunc pro tunc to

22   respond to Plaintiff’s complaint. (Doc. 54.) Defense counsel declares that she missed the deadline

23   “due to an inadvertent error … and not any fault of the Defendants.” (Id. at 3.) Defendants also

24   argue that, because the findings and recommendations are not dispositive, they should not be

25   required to file a responsive pleading until the assigned district judge issues an order on their

26   motion to dismiss. (Id. at 1-2.)

27          Upon consideration of Defendants’ motion and supporting declaration, and good cause

28   appearing, the Court GRANTS the motion. Defendants shall respond to Plaintiff’s operative
     Case 1:18-cv-00766-AWI-SKO Document 55 Filed 08/07/20 Page 2 of 2


 1   complaint (Doc. 26) within 30 days of the district judge’s ruling on the pending findings and

 2   recommendations (Doc. 45) and motion to dismiss (Doc. 39).

 3
     IT IS SO ORDERED.
 4

 5   Dated:    August 7, 2020                                    /s/   Sheila K. Oberto              .
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
